18 N.Y.3d 974 (2012)
967 N.E.2d 701
944 N.Y.S.2d 476
2012 NY Slip Op 69122
DONALD FELIX, Respondent,
v.
LAW OFFICE OF THOMAS F. LIOTTI, Appellant.
Motion No: 2012-147.
Court of Appeals of New York.
Submitted February 14, 2012.
Decided April 3, 2012.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the proceeding within *975 the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for a stay dismissed as academic.